﻿Mr. President, the thirty- fourth session of the General Assembly of the United Nations is being presided over by a distinguished diplomat whom the whole of Africa is unanimous in recognizing as a man of commitment and devotion to the cause of the oppressed peoples. Over the long years of national liberation struggles, our peoples have always found in you, in your country the United Republic of Tanzania, in your people and in your Government the support, acceptance and understanding so necessary for the continuation of our struggle.
114.	The Tanzanian people uncompromisingly cast off once and For all the shackles of oppression and exploitation. This stands as an example to the peoples fighting to recover their dignity and to establish a just and equitable society. The constant contribution of the United Republic of Tanzania to the defence of the ideals of the peoples of the world and its attachment to the cause of the total liberation of the African continent have conferred upon the Tanzanian people and its great leader. President Julius Nyerere, a remarkable place in the world of today.
115. When we speak of you. Sir, we are speaking above all of a friend and the Ambassador of the United Republic of Tanzania, a country with which my own country, the Democratic Republic of Sao Tome and Principe, enjoys the best possible relations. Mr. President, in congratulating you on your unanimous election, my delegation is simply recognizing once again the fine qualities as a diplomat which you demonstrated so strikingly during your chairmanship of the Special Committee on decolonization, and we wish to express our certainty of your success in your work.
116.	My delegation would also like to congratulate your predecessor, His Excellency Mr. Indalecio Lievano, Minister for Foreign Affairs of Colombia, on the results he achieved at the last session.
117.	The United Nations is now the richer by the presence of a new Member, recently come to independence. It is with great pleasure that we extend our warmest congratulations to the delegation of Saint Lucia,
118.	We are meeting at a time when the African continent is stricken with dismay at having had to bear, in the short period of less than a year, the sudden loss of two of its most brilliant sons: President Houari Boumediene of Algeria and President Agostinho Neto of Angola.
119.	It is for his devotion to the cause of building a democratic Algeria, an Algeria of the people, for his dominant role in the struggle to bring about a new international economic order, for his unswerving defence of the cause of the peoples, particularly those of Africa and the Middle East, and for his example of integrity and honesty—it is for all these things that President Houari Boumediene will be remembered for ever as an eminent statesman and as a man who discharged to the full his historical responsibility.
120.	The history of the people of Sao Tome and Principe will record the very positive action taken by President Boumediene in the negotiations in Algiers in November 1974 for the transfer of power from the colonial authorities to the liberation movement of Sao Tome and Principe, the legitimate representative of the people of Sao Tome and Principe.
121.	This sense of history, this need to give expression, at the cost of any sacrifice, to the will of an entire people and this ability to interpret that will to the point of identifying completely with it were also found abundantly in the person of Agostinho Neto, the President of the People's Republic of Angola. President Agostinho Neto was a committed man; committed to his people, whom he led during its long struggle for national independence until the proclamation of the People's Republic of Angola, and committed, too when that national independence, once won, encountered all sorts of difficulties, difficulties which in the strength of his commitment he was able to overcome with patience and determination. President Agostinho Neto was also, and perhaps most importantly, a man committed to the future of the African continent, a future of freedom and dignity. The People's Republic of Angola was, in the mind of President Agostinho Neto, yet another piece of Africa liberated. The existence of the People's Republic of Angola and the consolidation of its political and economic independence had a fundamental objective: that of accelerating the process of the total liberation of the continent.
122.	The delegation of the Democratic Republic of Sao Tome and Principe is convinced that contemporary history will give prominence to the contributions of President Houari Boumediene and President Agostinho Neto to the cause of a race of man that would be more humane.
123.	On 16 September 1975, in this Assembly, my country, the Democratic Republic of Sao Tome and Principe, made its debut before the international community as a full-fledged, free and sovereign State. The States Members of the United Nations gave us a warm welcome and we had the opportunity to express our gratitude for the unswerving support we had enjoyed throughout our struggle to win political independence. We were at pains to inform you of the difficulties which faced us, and to explain to you our commitment and determination to build, with our efforts and your solidarity, a more dignified existence for the people of Sao Tome and Principe.
124.	Four years have elapsed since that day, and we thought it our duty to inform you of the first results in our work of national reconstruction. We hope and wish that this may be a contribution to our common task of creating a more harmonious future for mankind.
125.	After five centuries of colonialism and obscurantism, what was the situation of the Democratic Republic of Sao Tome and Principe on 12 July 1975, the day of its accession to independence? We took over a country with no infrastructure for development. Our isolation from the outside world was nearly total, and made worse by the inadequacy and precariousness of the means of communication, We had a dependent economy in a country rich in potentialities. Among the people, there reigned ignorance, a high rate of infant mortality, an alarming rate of illiteracy and a very low life expectancy. In the face of this situation, to which was added the lack of qualified personnel, our determination to build our country was never shaken and the co-operation of Member States—although limited and far from meeting our needs—was quickly forthcoming. The changes made over these four years have not yet solved all the problems faced by our people.
126.	Still these changes have made it possible for our hope for a better life to become a certainty, a certainty strengthened by the success already achieved in vital sectors such as health, education, food and, above all, the creation of an infrastructure for a harmonious development which, given our natural potential, will make it possible to satisfy our essential needs.
127.	In this process of development, we have had to face two fundamental difficulties. First, as the plan for society envisaged by the liberation movement of Sao Tome and Principe is translated into specific actions designed to promote the welfare of our people, it gives rise to resistance and hostility on the part of a minority whose frustrated ambitions have led to two attempted coups d’état, and to threats of invasion by mercenaries, thanks to the support that minority still enjoys among those forces which are hostile to the peace and progress of the people of Sao Tome and Principe. We had the opportunity last year to set forth these facts in detail before this Organization.  This minority, blinded by greed and devoid of the slightest feeling of identification with the real problems of our people, continues to use every possible pretext to destabilize the country.
128.	This situation, taken together with the Lack of available resources, the shortage of qualified personnel and the occurrence of natural disasters such as the drought which afflicted our country in 1978 leaving its effects on agricultural production, and, finally, the African swine fever, which led to the extinction of our herds of swine, has greatly jeopardized the implementation of many projects.
129.	Furthermore, the crisis in the world economy has a particularly strong impact on developing countries in general and on island nations in particular, whose economies depend on the production for export of a single crop which is subject to uncontrolled price fluctuations. Our appeals for international co-operation have not always been answered in an effective way, and this has caused problems which our efforts and our determination have not been able to overcome.
130.	It is within that context that the Government of the Democratic Republic of Sao Tome and Principe has provided the entire population with medical assistance, including free medical care and compulsory education.
131.	In the social field, we must stress the establishment of a social security insurance system which guarantees to all a life free from the nightmare of insecurity and of fear for the morrow.
132.	In the economic sector, the expropriation of large agricultural land holdings, the management of which was threatened by their abandonment by the former colonial owners, has enabled our Government to initiate a policy of crop diversification, the results of which will, in turn, make it possible for us to meet certain yet unfulfilled needs of our population.
133.	The control of foreign trade has made possible the better utilization by our Government of the proceeds from our exports and a more rational import policy.
134.	The stimulation of other areas of production is an urgent task, given its importance for our efforts to overcome the state of dependence on cacao as our single cash crop. The development of fishing and of other agricultural-food industries is also among the main priorities of our Government.
135.	The results of our efforts to overcome the isolation imposed upon us by our island state have been more modest because of the almost total absence of a communications network.
136.	The scope of the problem far exceeds our present resources and abilities. The co-operation of international organizations and Member States could be an important contribution to solution of this problem, which is of such vital and timely importance to our country.
137.	Our achievements in the housing sector have been equally modest. The colonial authorities were never concerned with providing workers with housing worthy of the name. Hence the building of homes on the agricultural land-holdings emerges as one of our foremost priorities, although the lack of resources has prevented us from meeting this requirement adequately.
138.	We should like at this stage to express our gratitude to the Secretary-General of the United Nations, Mr. Kurt Waldheim, for his efforts in mobilizing international assistance for our country. The fact that this was only one of the many tasks entrusted to him by our Organization is eloquent testimony to his indefatigable efforts to implement our decisions.
139.	In presenting this brief report of our principal achievements and continuing difficulties, our intention has been simply to give an idea of the basic importance which the people of Sao Tome and Principe attach to their attainment of independence.
140.	For generations which have been subjected to colonialism, the difference between past and present is not merely that of regained freedom: the difference is that in the past our future was uncertain, if not non-existent. The present that we are building for ourselves day by day in the face of all sorts of difficulties will, we are convinced, guarantee a future of happiness and well- being for the people of Sao Tome.
141.	This concern for the future prompts us to pay particular attention to children. Hence the commemoration of the International Year of the Child is an event which has mobilized the efforts of all strata of our population. Its importance is attested to by the fact that the committee entrusted with the organization of activities connected with the International Year of the Child was sponsored by our Head of State himself.
142.	The admission of the Democratic Republic of Sao Tome and Principe to the United Nations has set the seal on its status as a free and sovereign country, believing strongly in the ideals which led to its creation, and has committed it to the cause of peace, progress and well-being for all mankind. As a full-fledged Member of the international community, we have now embarked upon the process of joining the various specialized agencies within the United Nations system.
143.	The purposes and principles of the United Nations Charter are actively reflected in the non-aligned movement, which is such a dynamic force in the embodiment of the aspirations and hopes of the vast majority of the peoples of our planet.
144.	Intimately linked by a common past of domination, oppression, exploitation and contempt for their dignity, sharing the devastating effects of the prevailing international situation imposed and maintained by relationships of inequality established way back in their history, and suffering day after day from shortage and privation, the non-aligned countries constitute the most important element within the peace-loving progressive forces struggling for the establishment of a new international political and economic order whereby peace, equality and co-operation will take the place of war, injustice and exploitation.
145.	This community of interests cemented by a common past was reconfirmed by the success of the Sixth Conference of non-aligned countries, held in Havana last September.
146.	The strengthening of the anti-imperialist positions of the movement—which implies consistency with the principles of the struggle against colonialism and neo-colonialism, apartheid, racism, zionism and ail forms of exploitation and domination—the reaffirmation of its principle of peaceful, active coexistence among States and its opposition to the division of the world into alliances or military blocs make an important contribution to the total liberation of peoples and the establishment of the essential foundations for promoting the advent of an era of peace so ardently desired by the peoples of the whole world.
147.	We are convinced that under the chairmanship of the Republic of Cuba, whose commitment to the policy of non-alignment was once again so amply demonstrated, the non-aligned movement will go on to record new and significant successes.
148.	The creation of conditions conducive to an environment of peace, security and progress for all mankind is one of the major objectives of the United Nations. Its implementation is closely linked with the struggle of peoples for total emancipation and for freedom of choice concerning the most appropriate ways and means of achieving their aspirations.
149.	The total decolonization of peoples still living under foreign domination thus becomes a matter of highest priority in the evolutionary process of the world today. For the developing countries, the solution of the crucial problems besetting them demands respect for their independence and territorial integrity, the effective exercise of sovereignty over their natural resources, acceptance of their social and cultural diversity, and mutually advantageous co-operation.
150.	In spite of our solemn declarations about the need to contribute to the total fulfilment of the noble objectives of our Organization, among which ensuring the right of peoples to freedom and independence occupies a prominent place, peoples throughout the five continents of the world still live under foreign occupation and domination, their legitimate aspirations ignored, their rights usurped, and their struggles subjected to all kinds of indescribable trafficking.
151.	The persistence of these situations, the responsibility for which lies unfortunately with certain States Members of the international community—because of the sacrifice of human lives to which it leads, because of the insecurity it injects into whole communities, because of the destruction of values which it engenders and because of the contradiction which it entails vis-a vis the ideals which we defend—constitutes so many distressing and repugnant acts of aggression which curb the harmonious progress of the world today.
152.	The right of peoples to self-determination is one of the most important achievements in present-day life, and the recognition of this right underlies the profound changes which have occurred in international society over the past few decades.
153.	Our country, the Democratic Republic of Sao Tome and Principe, the embodiment of the age-old aspirations of the Sao Tome peoples for a free life, has inherited from its triumphant anti-colonial struggle the responsibility which is common to all the States Members of our Organization: namely, actively to support the irreversible process of the liberation of other peoples. This explains the concern of our Government in the face of the difficulties imposed on the liberation struggles in various parts of the world, particularly the African continent.
154.	In the southern part of our continent racist minorities persist in denying millions of people their true status as subjects of history. Aware of their precarious existence the systems of oppression which are repugnant to the conscience of mankind are every day revealing themselves more brutal in their acts of aggression, more persistent in their obsessions and more insensitive to and arrogant towards the appeals of the international community.
155.	At the same time, supported by forces which make defending their economic and strategic interests in the region the raison d'etre of their policy and the right of peoples to freedom an aberration, these regimes seek to make the international community an accomplice of their system of oppression.
156.	It is a fact that the colonial question of Rhodesia is not limited merely to the simple promotion of the cause of Africans within the machinery of the repressive racist apparatus. It is fundamentally a question of transferring power from the racist minority to the legitimate representatives of the African majority; it is in fact a question of destroying the repressive racist machinery and allowing the people of Zimbabwe to take charge of their country. The so-called internal settlement cannot win recognition from the international community because of the very fact of its fraudulent nature.
157.	Although the minority Rhodesian regime wants to get us accustomed to its unilateral taking of positions, in spite of the decisions taken in so many international meetings, whose purpose was to find a solution favourable to the majority of the people of Zimbabwe, our Government is following with sustained attention the negotiations going on in London. We hope that the administering Power will live up to its responsibility fully in its search for ways and means of permitting the majority of the people of Zimbabwe to exercise their right to self-determination and independence,
158.	To the Patriotic Front, the sole and legitimate representative of the people of Zimbabwe, which in its persistent armed struggle is opening up the path to true liberation, we should like to express here our firm support and active solidarity.
159.	With regard to Namibia, in whose forthcoming independence we came to believe at the time we took part in the debate at the thirty-third session of the Assembly, our hopes have been drowned in the innocent blood of the Namibian people that continues to drench the paths of liberty, which has fallen victim to South African Fascist repression.
160.	The plan prepared by the Secretary-General of the United Nations  with the active participation of all interested parties and in keeping with Security Council resolutions 385 (1976), 435 (1978) and 439 (1978) has not been put into effect because of the delaying tactics of1 South Africa.
161.	Thwarting the efforts of the international community to find a solution capable of putting an end to the illegal occupation of Namibia, South Africa wants to impose upon the Namibian people the so-called National Assembly. This attitude should be most vigorously rejected by the international community and calls for a clear, firm and consistent stand to be taken.
162.	The Security Council, in the face of this situation which poses a threat to international peace and security, should take action in keeping with Chapter VII of the Charter and order economic sanctions against South Africa.
163.	We wish to reiterate to SWAPO, the sole and legitimate representative of the Namibian people, our commitment to active support for its liberation struggle for the national independence and territorial integrity of its country.
164.	South Africa, sustained and encouraged by its allies, is persisting in its policy of apartheid and has reduced the people of South Africa to the status of mere means of production which it coops up in Bantustans and uses in order to perpetuate their odious system,
165.	No one can deny today the important life- support role being played by the economic and financial co-operation of the West in the survival of the racist regime. Shaken by the continuing revolt of the oppressed peoples and the most vigorous rejection by the international community, the apartheid regime finds in this co-operation the support it needs to keep its repressive machine active ana efficient. That makes its stance of defiance of mankind even more arrogant and limits the effects of its increasing isolation. We are convinced that history will record the fact that those who are so obsessed by their immediate short-term interests are prolonging the death-throes of a regime which is the most repugnant and despicable of our time and every day is imperilling the security of the African continent and thus threatening international peace.
166.	Faithful to the principles and objectives proclaimed by the Charter of our Organization, we should step up our action in solidarity vis-^-vis the South African people and support the national liberation movement, which, in the towns of the racist citadel and in the countryside, is communicating to the enemy its faith, which we should share, in the inexorable end to this racist nightmare.
167.	To the National African Congress of South Africa, we wish to express our total determination to continue to provide it with the support and solidarity which it deserves in its just struggle.
168.	At the same time, concrete and effective measures, as provided for by our Organization, should be adopted and resolutely applied as a matter of urgency.
169.	The repeated acts of aggression against fraternal front-line countries, particularly Angola, Mozambique and Zambia, to prevent them from doing their historic duty towards the liberation movements of southern Africa deserve the most vigorous condemnation from us. 
170.	Furthermore, the international community should provide assistance to these countries to help them overcome the damage they have sustained as the result of these barbarous acts of aggression.
171.	With similar concern, we are following the development of the struggle in the Saharan Arab Democratic Republic for the assertion of its identity as a full-fledged member of the international community. This situation gives rise to even greater concern if we take into account that the total liberation of the African continent should be one of the major purposes of our collective efforts. It is within this context that we condemn the invasion of that country by the army of a neighbouring State.
172.	We wish to take this opportunity to congratulate the Islamic Republic of Mauritania on its positive attitude towards the peace proposal presented by the Frente POLISARIO.
173.	It has now become obvious to the international community that the only obstacle to peace in the area lies in the negative attitude of the Kingdom of Morocco, which persists in thwarting the relevant decisions of the OAU and the General Assembly.
174.	The elimination of hotbeds of conflict, which threaten international peace and security and jeopardize the possibility of harmonious peace and cooperation among the peoples of our planet, is one of the tasks to which our Organization devotes sustained and continuous attention.
175.	If the results that have been achieved so far have been modest, this is due partially to the complexity of the problems that we face. Also, the decisions adopted by the United Nations are in some cases deliberately ignored, and even thwarted in their essence and aims, by Member States whose first obligation should be to promote their effective implementation. These facts are disturbing in themselves, and in certain situations take on a highly negative significance.
176.	The question of the Middle East is a flagrant example of the situation that we have just described. After more than three decades of intensive debate the relevant decisions of the principal organs of our Organization have not decisively influenced the solution to the Palestinian problem even though the main guidelines which could promote consistent action have long been laid down.
177.	We must recognize the right of the Palestinian people to a sovereign homeland, to return to the land of their birth and to have restored to them the Arab territories occupied by force by Israel in 1967. We must recognize the right of all the States in the area to live in peace within internationally recognized frontiers. Four wars, with all their train of death and destruction, a situation of permanent insecurity, and millions of people condemned to enforced exile have not succeeded in bringing peace to the region.
178.	True peace and real security for the peoples of the region cannot be brought about without the consent of the Palestinian people. Such consent presupposes recognition of their legitimate rights.
179.	It is clear to us that any solution to the Palestinian problem must envisage the participation of the legitimate representatives of the Palestinian people, the PLO. If so, it is difficult for us to understand how the Camp David agreements could really be expected to lead to the peace which is so ardently desired in the Middle East.
180.	By ignoring the other parties directly concerned in the conflict, excluding them from the negotiations, denying the fundamental nature of the Palestinian problem in the Middle East question and attempting a partial solution to the question, the Camp David agreements seem to have placed one more obstacle in the path of a viable and definitive solution to the Middle East problem.
181.	Far from reducing tension, these agreements have actually promoted an escalation of violence in the area. Far from prevailing upon the Zionist State to refrain from aggressive action against Lebanon, these agreements have led to their intensification. Far from the arms potential in the area diminishing, these agreements have actually increased it alarmingly since they were signed. The resistance and determination of the Arab and Palestinian peoples, far from breaking, has grown steadily since that time.
182.	Once again we reaffirm our support for the PLO and all Arab peoples in their legitimate struggle for the recovery of their occupied territories, for the creation of a sovereign Palestinian State and for lasting peace in the area.
183.	The situation prevailing in the eastern Mediterranean is also a matter of concern.
184.	In Cyprus the sovereignty, independence, territorial integrity and non-aligned status of that country continue to be threatened in spite of our decisions and the personal efforts of the Secretary-General.
185.	We express our hope that there will be an effective application of resolution 3212 (XXIX) and an end to all outside interference in the internal affairs of this sovereign State.
186.	We repeat our support for and solidarity with the Korean people in their struggle for the peaceful and independent reunification of the Korean homeland. We very much appreciate the initiative taken by the Democratic People's Republic of Korea with a view to finding a peaceful solution to the problem.
187.	The record of the activities of the United Nations in the field of decolonization is a good one.
188.	The end of the process of decolonization, in spite of remaining difficulties, has today become irreversible and is a matter of urgency. We should like here to refer particularly to the armed struggle of the heroic people of East Timor, legitimately represented by FRETILIN, who are seeking to gain their independence. We call upon our Organization to intensify its efforts in order to prevail upon the invading country to respect the rights of the people of East Timor to express themselves freely on their future, in keeping with the resolutions of the Security Council and the General Assembly.
189.	The right to self-determination of the peoples of the world necessarily presupposes that after winning independence and in keeping with the socio-cultural realities, they should be totally free to adopt the policies of development that best conform to their aspirations. This right of peoples to decide on their own future has become imperative in present-day historical development, and a necessary condition for the establishment of a new international order which would be more just and more conducive to the self-fulfilment of men and women. Unfortunately this respect for the rights of peoples to self-determination and to decide on their own future has not yet been accepted by the whole international community.
190.	In Africa, Asia, Latin America and Europe people are subjected to oppression and the exploitation of their natural resources and their labour. These victims of fear, poverty, humiliation and torture have made their rebellion and courage their principal allies in their fight against these dictatorial and bloody regimes.
191.	These peoples have earned the respect and admiration of the international community. Their victories have been very hard-won at a cost of thousands, and in certain cases millions, of innocent victims—men, women, old people and children, whose only crime against imperialism has been the wish to assert their human dignity and reject exploitation, domination and moral degradation.
192.	These obsolete or obsolescent regimes have always found in the imperialist forces the moral, political, economic and military support to help them fight their peoples who have risen up or are rising up to say "enough" to the regimes of oppression. These forces have on their hands the blood of innocent people, yet they invoke human rights in support of regimes which have silenced, in the peace of the graveyard, the cries of people who struggle against domination and exploitation.
193.	We know that the voracious machine of imperialism always needs human sacrifices in order to maintain its economic and strategic interests. But as long as there are people who are determined, the forces of oppression are condemned to disappear; hence their hatred for and ruthless aggression against any regime which clearly and consistently has made liberty and the dignity and well-being of the people its fundamental objective and article of faith.
194.	Underlying this fact, which today has become undeniable, is the right of all peoples to exercise permanent and effective sovereignty over their wealth and natural resources.
195.	In promoting the true exercise of this right, the United Nations will make a considerable contribution to the developing countries, whose situation today is due principally to the foreign domination imposed by imperialist ambition.
196.	It is not a matter of defending autarchy, a fact which has been superseded by the realities of today, but rather a matter of promoting true international cooperation based on equality, equity and mutual advantage in mutual respect for the sovereignty of each State.
197.	In this way we shall create the conditions which, once prejudices have been dispelled and artificially erected barriers broken down, will usher in an era of fruitful co-operation and the peoples of the world will be engaged in building a world of peace and brotherhood among men.
198.	In this area also, our efforts have met with resistance from those who, impressed by the privileges conferred upon them by the present order, deny by their very actions the idea of a new international economic and political order.
199.	Although we recognize the complexity of certain questions that are being studied, we feel that the results achieved so far in the negotiations to bring about a new international economic order are still modest, not to say disappointing.
200.	These results reflect the absence of any real political will on the part of certain industrialized States to restructure the principal machinery and institutions governing world economic activity.
201.	This refusal to engage in a more constructive dialogue only delays the solution of some problems that are vital for developing countries and is a factor for tension which it is urgent to eliminate.
202.	Because of the important role that UNCTAD is designed to play in the international economic negotiations affecting international trade and problems relating to economic development, particularly the negotiations for the establishment of a new international economic order, it has become the principal instrument of the General Assembly for examining and following the evolution of the international economic situation, in the light of the relevant provisions of General Assembly resolution 1995 (XIX) and UNCTAD resolution 90 (IV).  That is why we believe that the strengthening of UNCTAD should be considered as one of the key elements in the current restructuring of the social and economic sector of the United Nations.
203.	In view of the wide range of questions on the agenda and of those on which a decision was not taken at the fifth session of UNCTAD, held in Manila from 7 May to 3 June 1979, the results of that session were extremely limited. However, we hope that the target of $350 million set for the creation of the Common Fund will soon be achieved and that the negotiations for the effective creation of that Fund, which was scheduled for December this year, will be successful.
204.	The transformation of UNIDO into a specialized agency 3 at the same time as it strengthens the role of the United Nations in the industrial development of developing countries, also represents progress which we hope will help us to overcome the delays which have occurred with regard to the achievement of the objectives advocated in the Lima Declaration and Programme of Action on Industrial Development Cooperation. 
205.	The Third United Nations Conference on the Law of the Sea, in the context of negotiations for the establishment of a new international economic order, assumes the utmost importance.
206.	The creation of machinery that will make feasible the practical implementation of the concept of the common heritage of mankind and the solution of problems still unsolved is a task to which the participants in that Conference will be able to give the best possible response.
207.	The efforts which have been made in the past several years to carry out intensive negotiations have already begun to yield certain results, and we hope that the forthcoming sessions of the Conference in 1980 will make possible the adoption of a convention which will govern the activities of States on the seas.
208.	These efforts should in no way be compromised by unilateral measures, and for this reason we appeal to all the participants to refrain from such acts.
209.	The unbridled arms race, and in particular the nuclear arms race, because of the latent danger it represents for the whole of mankind and because of the waste of human capacities and precious resources for purposes which are far from being the goals we are aiming at, constitutes a serious impediment to the patient efforts of the international community to create a world of peace, progress and fraternity among peoples.
210.	The trend in favour of the arms race advocated by certain sectors should be resisted through our firm determination to bring about general and complete dis-armament under effective international control.
211.	The results of the tenth special session of the General Assembly, which was devoted to disarmament, demonstrate our collective will that each Member State should promote the putting into effect of the measures advocated in the Final Document adopted at the end of the session and that the common aspiration of our peoples to peace should be the major concern of our Governments. In the world of today we must all fully assume this collective responsibility. From that standpoint, my Government reiterates its devotion to the principle of convening a world conference on the whole question of disarmament within the framework of the United Nations.
212.	In this connexion, we are pleased to note the signing of the SALT Treaty between the United States and the Soviet Union. This marks an important stage, to the continuation of which we should devote our best energies and abilities.
213.	In that way we shall be acting in keeping with the aspirations of the peoples and we shall be contributing to ensuring that humanity never loses its hope in man.